DETAILED ACTION
An amendment was received and entered on 5/10/2021.
Claims 1-24, 26-30, and 32-36 remain pending.
Claims 13, 18-24, 26-30 and 32-34 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/5/2020.
Claims 1-12, 14-17, 35, and 36 and the species of SEQ ID NOS: 1 and 3 are under consideration.
Rejections and objections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, 9-12 14-17, 35 and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) an RNA molecule in extremely broad terms such that the claims embrace fragments of a naturally occurring RNA molecule. For example, claim 1 is directed to 

wherein
 (1) at least one of the more than one RNA core molecules (i)  consists of at least 18 ribonucleotides and (ii) is (a) GAGCUACAGUGCUUCAUCUCA (SEQ ID NO:1) or (b) SEQ ID NO:1 with one or more substitutions, one or more deletions, one or more insertions, or a combination thereof, and
(2) the more than one RNA core molecules are linked together by one or more RNA core linkers which RNA core linkers each comprise one or more ribonucleotides; wherein
- all of the more than one RNA core molecules have a percent identity compared
to SEQ ID NO:1, of at least about 33%,
 - at least one of the one or more RNA core linkers consists of from 1 to 10 ribonucleotides,
 - there is one RNA core linker between each RNA core molecule and each RNA core linker can be the same or different, and
 - the nucleic acid molecules of (C) consist of from 110 to 255 nucleotides.

This claim embraces a fragment of 110 to 225 nucleotides of a naturally occurring Homo sapiens cardiac mesoderm enhancer-associated long non-coding RNA (CARMN), which comprises pre-miR-143.  See e.g. GenBank Accession NR_105060 which shows that CARMN is a lncRNA of 949 nucleotides that comprises the pre-miR-143 shown below at nucleotides 699-804. 

    PNG
    media_image1.png
    100
    428
    media_image1.png
    Greyscale

This pre-miR-143 molecule is a nucleic acid molecule that comprises an RNA molecule consisting of  two “RNA core molecules” that are at least 33% identical to instant SEQ ID NO: 1, and are joined by a 10 nucleotide “RNA core linker”.  The first “RNA core molecule” is considered to be 5’-GAGGUGCAGUGCUGCAUCUCUGGUCAG-3’.  This 27 ribonucleotide segment can be aligned with instant SEQ ID NO: 1 to show that it is identical at 17 of 27 residues (i.e. about 63% identity). 
Pre-miR-143 upper strand segment     GAGGUGCAGUGCUGCAUCUCUGGUCAG
                                     ||| | ||||||| ||||||
Instant SEQ ID NO: 1                 GAGCUACAGUGCUUCAUCUCA
i.e. they are judicial exceptions to patentable subject matter. The Supreme Court has held that naturally occurring products and some man-made products that are essentially no different from a naturally occurring product are “products of nature” (Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107 (2013) (“Myriad”))  that fall under the laws of nature or natural phenomena exception. To determine whether a claim that includes a nature-based product limitation recites a “product of nature” exception, an analysis is performed in which it is first determined if a claim includes a nature-based product that has markedly different characteristics form the corresponding naturally occurring product, and if it does not, then it is determined whether or not other elements of the claim are sufficient to integrate the product of nature into a practical application or sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself (see MPEP2106.04). In Myriad, one claim at issue was drawn to “[a]n isolated DNA having at least 15 nucleotides [of an isolated DNA coding for a BRCA1 polypeptide having the amino acid sequence of SEQ ID NO: 2] (Myriad at 2113).  The Court recognized that this claim, if valid, would have given Myriad exclusive right to isolate any strand of 15 or more nucleotides of an individual’s BRCA1 gene (paragraph bridging 2113 and 2114). This is directly analogous to the instant situation wherein Applicant’s claims cover molecules that are fragments of a naturally occurring CARMN lncRNA. The Court held Myriad, the Office finds that instant claims that embrace fragments of a naturally occurring CARMN lncRNA, or fragments a gene encoding the RNA, are drawn to a judicial exception to patentability. Claims 1-3, 35, and 36 recite no other features that add anything of significance to the judicial exception, and so they are properly rejected under 35 USC 101.
Claims 5 and 6 also read on a fragment of a naturally occurring CARMN lncRNA if the last 3 nucleotides of the 10 nucleotide RNA core linker above are instead considered to be part of the second RNA core molecule. This would result in a nucleic acid molecule comprising an RNA molecule consisting of the 27 nucleotide core RNA molecule 5’-GAGGUGCAGUGCUGCAUCUCUGGUCAG-3’, followed by the 7 nucleotide RNA core linker UUGGGAG, and the 24 nucleotide core RNA molecule UCUGAGCUACAGUGCUUCAUCUCA.  These last 24 nucleotides comprise all 21 nucleotides of instant SEQ ID NO: 1 plus 3 extra residues, and so are considered to be 87.5% identical to instant SEQ ID NO: 1.
Alternatively, it is noted that that the instant claims allow for more than one RNA core linker sequence and do not limit the number of RNA core linker sequences that occur between any two RNA core molecule. Please note that the limitation ”there is one e.g. two 21mer RNA core molecule separated by 16 ribonucleotides that consist of two RNA core linkers of 8 ribonucleotides each. Similarly, Claim 7 can be included in the rejection if the RNA core linker sequence “UUGGGAGUCU” is considered to be 2 contiguous RNA core linker sequences, one of which is recited in claim 7, e.g.  UU, GG, G, AGU, or CU.  
Claim 9 reads on a gene encoding CARMN, and claims 10-12 read on a naturally-occurring chromosome comprising a gene that encodes CARMN.  The chromosomes can be considered “vectors” that comprise a promoter suitable for shRNA expression as in claim 11 (e.g. a pol II promoter) and a promoter “directed to” a tissue as in claim 12 (e.g. any promoter that is expressed in a tissue). Dong et al (bioRxiv 2020.01.30.927335) taught that CARMN is expressed specifically in smooth muscle cells (abstract). 
Claims 14-17 recite no elements that incorporate the naturally-occurring RNA into a practical application or that provide a significant addition to the judicial exception.  The recited “composition” is not defined in any way that would add anything of significance to the judicial exception, and the recited amounts of nucleic acid molecule do not affect the nature of the nucleic acid molecule in any way.  Therefore claims 1-3, 5-7, 9-12 14-17, 35, and 36 are drawn to ineligible subject matter.

Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive. Applicant believes that the amendments may obviate the rejection and states that a prima facie case for lack of eligibility has not been established. This is unpersuasive as the rejection sets forth such a case in detail.  Briefly, the claims embrace fragments of a naturally occurring RNA and/or the gene that encodes it.  Fragments of naturally occurring nucleic acids are not patent eligible subject matter in view of the findings of the court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107 (2013) as discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9-12, 14, 16, 35, and 36 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollensen et al (RNA Biology 10:3, 406–414, 2013, with Supplemental Material, of record). 
Hollensen taught plasmid expression vectors encoding decoys for miRNAs termed “Tough Decoys” or “TuDs” which are short, hairpin-shaped RNAs comprising e.g. Figures 1A, 1B, and 2A. In one example, Hollensen made a construct comprising clustered miR-143 binding sites.  See “TuD-143” at Supplemental Table S1. TuD-143 comprises two iterations of instant SEQ ID NO: 3 (underlined) separated by 26 RNA nucleotides. See also Fig. 2D which shows the effect of miR-143 inhibitory vectors expressing 1, 2, 3, or 4 miR-143 binding sites. Instant SEQ ID NO: 3 differs from instant SEQ IDNO: 1 by the insertion of 4 nucleotides near the middle of the sequence and so can be considered to be 84% identical to SEQ ID NO: 1. Please note that the instant claims allow for more than one RNA core linker sequence and do not limit the number of RNA core linker sequences that occur between any two RNA core molecules because the limitation ”there is one RNA core linker between each RNA core molecule” employs open language that is equivalent to “at least one” and does not limit the claim to “only one” core linker between the core molecules.  Specification paragraph [0005] states that “more than one RNA core molecules are linked together by one or more RNA core linkers which RNA core linkers each comprise one or more ribonucleotides.” This embraces e.g. two core molecules linked together by more than one RNA core linkers of one or more ribonucleotides each. Thus the 26 ribonucleotide spacer of Hollensen can be arbitrarily considered to comprise five RNA core linker molecules of 7, 7, 7, 5, and 1 ribonucleotides each, wherein the 1 nucleotide linker was necessarily one of A, C, G, or U (as required by claim 7). Alternatively, the RNA core molecules of Hollensen can each be arbitrarily considered to comprise 10 nucleotides of the 26 nucleotide intervening sequence such that the “core linker” would be only 6 nucleotides long. Each “core molecule” would remain greater than 35% identical to SEQ ID NO: 1. TuD-143 is 120 
Expression of the RNAs from the plasmid vector was under the control of an H1 promoter (see page 413, first paragraph) as recited in instant claim 11, which is considered to be “directed to… a tissue” as recited in instant claim 12.  Therefore Hollensen taught the nucleic acid molecules claims 11 and 12 as well.
With regard to claims 14 and 16, Hollensen disclosed cells comprising the expressed RNAs.  These are considered to constitute a composition that comprises the RNA molecule, and is indistinguishable from a pharmaceutical composition.
Thus Hollensen anticipated instant claims 1, 3-7, 9-12, 14, 16, 35, and 36.

Response to Arguments
Applicant's arguments filed 11/2/2020 have been fully considered but they are not persuasive.
Applicant asserts that “the cited alleged anticipatory documents does not disclose the limitations arranged or combined in the same way as Applicant's claims.”  This is unpersuasive because Applicant has not pointed to a single limitation that is not accounted for by the reference. Applicant asserts that the Examiner picks and chooses from the distinct teachings in the cited document and then combines them to achieve Applicant's claimed inventions.  This is unpersuasive because Applicant has failed to provide any example of such picking and choosing of unrelated teachings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hollensen et al (RNA Biology 10:3, 406–414, 2013, with Supplemental Material, of record) as applied to claims 1, 3-7, 9-12, 14, 16, 35, and 36 and further in view of Weinberg et al (US 20120041048, of record) and Tomic-Canic et al (US 20110190372, of record). 
Hollensen taught RNA molecules comprising miRNA binding sites that were useful for inhibiting the activity of the cognate miRNAs. The RNAs were encoded by expression vectors.  In one example,  the RNA molecule comprised 2 repeats of instant SEQ ID NO: 3 separated by 26 spacer nucleotides, as discussed above. The Hollensen reference anticipates claims 1, 3-7, 9-12, 35 and 36 as well as some embodiments of claims 14 and 16 (i.e. compositions that are cells comprising the RNAs molecules).  This rejection applies to other embodiments of claims 14 and 16, as well as to claims 15 and 17.
	Although Hollensen taught cellular compositions comprising the RNA molecules of instant claim 1 (generated intracellularly from expression vectors), Hollensen did not teach extracellular compositions comprising the RNA molecules of instant claim 1.

Tomic-Canic taught compositions and methods for antagonizing miRNAs by administering oligonucleotides that hybridize to selected mature miRNAs and that prevent the miRNAs from binding to and downregulating their target mRNAs. See abstract.  This concept is similar to that of Hollensen who taught expression of oligonucleotides that hybridize to selected mature miRNAs and that prevent the miRNAs from binding to and downregulating their target mRNAs. Tomic-Canic suggested the use of such antagonists directed at specific miRNAs, including miR-143. See paragraphs 12 and 43.  Similarly to Weinberg, Tomic-Canic taught that such antagonists can be introduced to cells via expression vectors (paragraphs 72 and 91-92), or they can be directly administered to cells in a pharmaceutical formulation (see paragraph 71 and following paragraphs 73-90 and 95, and e.g. claim 1). Tomic-Canic also taught that the percent by weight of the active agents present in a formulation will depend on various factors, but generally will be from about 0.01% to about 98% of the total weight of the formulation, and typically about 0.1 to about 90% by weight, more typically less than 50%, most typically in the range of 0.5 to 10%.  See paragraph 98.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have made a composition comprising the RNA of Hollensen, and to have 
Thus the invention as a whole was prima facie obvious.

Claims 1-3, 5-7, 9-12, 14, 16, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Edbauer et al (Neuron 65, 373–384, and 15 pages of Supplementary Material, 2010) taken with Hollensen et al (RNA Biology 10:3, 406–414, 2013, with Supplemental Material).
Edbauer used miRNA sponges to measure the effects of particular miRNAs on dendritic spine morphology.  See first full paragraph on page 376 and Fig. 4 on page 377. Edbauer taught an miR-143 sponge comprising 5-7 concatenated miR-143 binding sites that was encoded by an expression vector.  See page 375, right column, first two sentences of last paragraph, and Supplemental Table S1 at portion bridging pages 14 and 15, especially page 15 which discloses 26mer oligonucleotides used to form miR-143 binding site concatemers. These oligomers are shown below in annealed form.
Sense 5’-ccggcTGAGCTACAGTAGTCATCTCAc-3’


where the lower case letter represent sticky ends for annealing. When ligated together, these would give rise to a concatemer such as:
ccggcTGAGCTACAGTAGTCATCTCAcccggcTGAGCTACAGTAGTCATCTCAc…
    gACTCGATGTCATCAGTAGAGTgggccgACTCGATGTCATCAGTAGAGTgggcc… .
This example shows only two binding sites due to page-width constraints. When transcribed, the concatemer would yield an RNA sequence that is aligned with one copy of instant SEQ ID NO: 1 below. 
               ccggcUGAGCUACAGUAG UCAUCUCAcccggcUGAGCUACAGUAGUCAUCUCAc
                     ||||||||||   ||||||||
Instant SEQ ID NO: 1 GAGCUACAGUGCUUCAUCUCA

Thus the miRNA sponge of Edbauer that targets miR-143 comprises a core RNA molecule that is identical to 18 of the 21 nucleotides of SEQ ID NO: 1 (85.7% identity). It comprises a centrally located 2-nucleotide mismatch relative to miR-143 adjacent to a single nucleotide deletion. This structure is designed to prevent cleavage by Argonaute when the sponge is bound to a target RNA (see legend for Supplemental Figure S1 on page 1 of Supplemental Material. Each core RNA molecule is separated from the others by a seven nucleotide linker of sequence cccggcU.  An miR-143 sponge of Edbauer will comprise 5 to seven concatenated binding sites and so will comprise 130 to 182 nucleotides in addition to any transcribed leader and termination sequences. The miR-143 sponge of Edbauer was transcribed as part of a larger transcript encoding a fluorescent marker protein (mCherry).  See third paragraph under “DNA Constructs” on page 382.
In summary, Edbauer taught an RNA molecule comprising a miR-143 sponge RNA consisting of five to seven RNA core molecules and RNA core linkers, where the 
Edbauer did not teach a nucleic acid molecule comprising the miR-143 sponge and consisting of only 110-255 nucleotides. 
Hollensen taught that methods for managing of miRNA activity are attracting increasing attention in relation to diverse experimental and therapeutic applications, and exemplified miRNA decoys for inhibiting miRNA activity, including the activity of miR-143 (TuD-143, as discussed above). Thus it was clear to those of ordinary skill in the art that there was motivation for making inhibitors of miR-143 activity. Hollensen taught a means for expressing RNAs comprising multiple binding sites for miR-143 by cloning a construct encoding the binding sites into a vector downstream of an H1 pol III promoter and upstream of a pol III terminator (TTTTT). See Fig. 1C. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the expression vector of Hollensen to express the miR-143 sponge of Edbauer.  One would have been motivated to do so in order to express the miR-143 sponge of Edbauer for use in investigating miR-143 function in a cell of choice. This would require inserting the concatenated oligomers of Edbauer into the expression vector of Hollensen. One of skill seeking to express a miR-143 sponge transcript would be motivated to build the expression construct such that the resulting transcripts contained as few extraneous nucleotides as possible in order to be able to attribute activity of the construct to binding of miR-143 and not to artifactual interactions with extraneous nucleotides. Therefore one would position the concatemer of Edbauer as closely as possible to the transcription initiation site of the vector and would append the 
Thus claims 1-3, 5, 6, 9-11, 35, and 36 were prima facie obvious. 
The limitations of claim 7 are met if one arbitrarily reconsiders the CCCGGGU core linker such that the core linker to consists of only the first CC dinucleotide and the CGGGU sequence that follows is considered to be part of the RNA core molecule instead of the core linker. 
The limitations of claim 12 are considered to be met because the H1 promoter of Hollensen is considered to be “directed to [  ] a tissue” since it will function in tissues.
The limitations of claim 14 are considered to be met because a cell in which the expression vector has been used constitutes a “composition” comprising the nucleic acid of claim 1. 
Similarly, claim 16 is included in the rejection because there is no discernable difference between such as cell and a “pharmaceutical composition” inasmuch as the specification provides no limiting definition of the term.
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 11/2/2020 have been fully considered but they are not persuasive.
	Applicant asserts that the rejection of claims 14-17 over Hollensen, Weinberg, and Tomic-Canic provides insufficient rationale as to why one of ordinary skill in the art would combine the teachings of the cited documents to result in Applicant's claims.  .

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635